Fourth Court of Appeals
                                    San Antonio, Texas

                                          October 8, 2019

                                       No. 04-19-00614-CV

                    IN THE INTEREST OF BABY GIRL RODRIGUEZ,

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018PA01873
                           Honorable Susan D. Reed, Judge Presiding


                                          ORDER
        This is an accelerated appeal of an order in a suit for termination of the parent-child
relationship that must be disposed of by this court within 180 days of the date the notice of
appeal was filed in the trial court. See TEX. R. JUD. ADMIN. 6.2. Appellant timely filed a notice
of appeal on September 5, 2019. Accordingly, the record was due September 16, 2019. See TEX.
R. APP. P. 26.1(b), 35.1(b). Appellant’s docketing statement asserts that a reporter’s record was
requested from court reporter Elva Chapa on September 5, 2019. The record was not filed.

        On September 20, 2019, the clerk of this court notified the court reporter by letter that she
is the reporter responsible for the record and that the record was late. Our letter required the
record be filed by September 30, 2019. We have received no response to the letter and the
record has not been filed.

       We order the court reporter, Elva Chapa, to file the reporter’s record in this appeal by
October 11, 2019. The court will not grant any further extension of time to file the record in the
absence of a showing of extraordinary circumstances that prevent the timely filing of the record
and reasonable assurance the record will be completed and filed by the requested extended
deadline.

        Because this is an appeal from the termination of parental rights, “the trial court must
direct the official or deputy reporter to immediately commence the preparation of the reporter’s
record. The trial court must arrange for a substitute reporter, if necessary.” TEX. R. APP. P.
28.4(b)(1). We further order the clerk of this court to serve a copy of this order on the trial
court. See TEX .R. APP. P. 35.3(c) (“[t]he trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed”).
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2019.



                                              ___________________________________
                                              LUZ ESTRADA,
                                              Chief Deputy Clerk